Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 15 and 17-24 (renumbered as claims 1-9) are allowed.
The following is an examiner's statement of reasons for allowance:
The closest prior art of record, namely, Inscape Data AirEther™ SB54/SC54 discloses a system for a mobile backhaul network, the system comprising:
a plurality of radio devices (see pages 14, 16, 19 of 85 wherein SB54 base stations, routers and/or access points) configured to transmit data to the mobile backhaul network (backhaul, see at least pages 13, 16, 17 and 40); and a switch device (CPE Router mode offered on the SB54 units provide wired-to-wireless NAT routing function for the fixed wireless broadband access market. Inscape Data’s SB54 may link up to Inscape Data’s SB54 access point wirelessly to provide last mile connectivity for residential or commercial broadband internet subscribers, page 18) configured to communicate with a base station device and the plurality of radio devices, wherein the switch device comprises a first outdoor enclosure (see page 20 of 85) configured to protecting the switch device from ingress of at least one of water and dust (IP68 all-weather rating, page 6 of 85), and wherein each of the plurality of radio devices comprises a second outdoor enclosure configured to protect a corresponding one of the plurality of radio devices from ingress of at least one of water and dust (Inscape Data fixed broadband wireless products are built upon the IEEE 802.11 standard platform and through proprietary algorithms extends the network communication connectivity range beyond 50km. Users can easily access the Inscape Data AirEther outdoor wireless system’s user interface to adjust for distance and performance speed of the network link. The rugged outdoor design boasts IP68 product certification and ensures reliable operation during the worst weather conditions, page 13 of 85).

Dependent claims 17-21 (renumbered as claims 2-7) are allowable as they depend from an allowable base independent claim 15 (renumbered as claim 1).
Independent claim 23 (renumbered as claim 8) is citing the same or similar subject matter and is also allowed.
Dependent claim 24 (renumbered as claim 9) is allowable as it depends from an allowable base independent claim 23 (renumbered as claim 9).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677